Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/483,884 filed on February 08, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 3, 7-9, 12, 18-19 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Matsuura (2015/0311116 A1).
Regarding independent claim 1, Matsuura discloses a semiconductor device (Fig. 21 upside down) comprising:
a semiconductor body (1 semiconductor substrate, ¶153),
an electrically conductive via (27 through electrode, ¶153) that extends through at least a part of the semiconductor body (1), wherein the electrically conductive via (27) has a lateral size in a first lateral direction (x or horizontal direction) within the semiconductor body (1), wherein the first lateral direction is perpendicular to a vertical direction (y direction) given by a main axis (vertical axis) of extension of the electrically 
an electrically conductive etch-stop layer (34 NiSi, ¶156, considering as etch-stop layer) arranged at the bottom side of the electrically conductive via (27) in a plane that is parallel to the first lateral direction (x direction), and
at least one electrically conductive contact layer (17 connection pad, ¶154 -left, considering as conductive contact layer) at the bottom side of the electrically conductive via (27) in a plane which is parallel to the first lateral direction (x direction),
wherein a lateral extent in the first lateral direction (x direction) of the electrically conductive etch-stop layer (34) is larger than the lateral size in the first lateral direction (x direction) of the electrically conductive via (27) at the bottom side of the electrically conductive via (27),
wherein a lateral extent in the first lateral direction (x direction) of the at least one electrically conductive contact layer (17 left) is smaller than the lateral size in the first lateral direction (x direction) of the electrically conductive via (27) at the bottom side of the electrically conductive via (27) within the semiconductor body (1), and
wherein the electrically conductive etch-stop layer (34) is arranged between the electrically conductive via (27) and the at least one electrically conductive contact layer (17 left) in the vertical direction (y direction).

    PNG
    media_image1.png
    621
    573
    media_image1.png
    Greyscale

Regarding claim 3, Matsuura teaches wherein (Fig. 21 upside down) the at least one electrically conductive contact layer (17 left) has a thickness in the vertical direction (y direction) that is larger than a thickness of the electrically conductive etch-stop layer (34).
Regarding claim 7, Matsuura discloses wherein (Fig. 21 upside down: see in claim 1) the electrically conductive etch-stop layer (34) and the at least one electrically conductive contact layer (17 left) are electrically connected by at least one electrically conductive connection (CEb, ¶156).
Regarding claim 8, Matsuura discloses wherein (Fig. 21 upside down: see in claim 1) at least one of the electrically conductive etch-stop layer (34) or the at least one electrically conductive contact layer (17 left) is electrically connected with an integrated circuit (see element formation region, right) of the semiconductor device (Fig. 21).
Regarding claim 9, Matsuura discloses wherein (Fig. 21 upside down: see in claim 1) the at least one electrically conductive contact layer (17 left) is a structured layer that is structured with an electrically non-conductive material (13 see Fig. 21) that forms a grid (Fig. 21 reflects a similar drawing to applicant’s Fig. 1).
Regarding claim 12, Matsuura discloses wherein (Fig. 21 upside down: see in claim 1) the electrically conductive via (27) is formed by a trench (23 through hole, ¶153) that is at least partially coated with an electrically conductive contact material (25 barrier metal film, ¶153) at inner walls of the trench (23).
Regarding claim 18, Matsuura discloses wherein (Fig. 21 upside down: see in claim 1) further comprising at least one wall (left or right of 27) of the electrically conductive via (27) extending from the bottom side of the electrically conductive via (27) wherein the at least one wall is substantially vertical (see Fig. 21).

Regarding claim 19, Matsuura discloses wherein (Fig. 21 upside down: see in claim 1):
the lateral extent in the first lateral direction (x direction) of the electrically conductive etch-stop layer (34) is larger than the lateral size of the electrically conductive via (27) at any depth of the electrically conductive via (27), and
the lateral extent in the first lateral direction (x direction) of the at least one electrically conductive contact layer (17 left) is smaller than the lateral size in the first lateral direction (x direction) of the electrically conductive via (27) at any depth of the electrically conductive via (27) within the semiconductor body (1).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 2, 5, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (2015/0311116 A1).
Regarding claim 2, Matsuura teaches all of the limitations of claim 1 from which this claim depends.

Even Matsuura does not explicitly show the lateral extent in the first lateral direction of the at least one electrically conductive contact layer (see figure in claim 1) is between 10 µm and 39 µm. It would have been obvious to one of ordinary skill in the art to select the quoted length as claimed of the at least one electrically conductive contact layer to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed length or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen length is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 5, Matsuura teaches all of the limitations of claim 1 from which this claim depends.
Even Matsuura does not explicitly mention the electrically conductive etch-stop layer (34, Fig. 21) and the at least one electrically conductive contact layer (17 left) have the same thickness in the vertical direction. Therefore, it would have been obvious to In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 15, Matsuura teaches all of the limitations of claim 1 from which this claim depends.
Matsuura does not explicitly show wherein a lateral extent in a second lateral direction of at the least one electrically conductive contact layer (17 left, Fig. 21) is larger than the lateral extent in the second lateral direction of the electrically conductive via (27). Therefore, it would have been obvious to one of ordinary skill in the art to select the larger thickness for the least one electrically conductive contact layer to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 16, Matsuura teaches all of the limitations of claim 1 from which this claim depends.
Matsuura teaches wherein (Fig. 21) the lateral extent in the first lateral direction (x direction) of the at least one electrically conductive contact layer (17 left) projects a certain percentage/ratio of the lateral size in the first lateral direction (x direction) of the electrically conductive via (27).
Matsuura does not explicitly mention the lateral extent of the at least one electrically conductive contact layer (17 left, Fig. 21) amounts to 25% to 99% of the lateral size of the electrically conductive via (27, Fig. 21). Therefore, it would have been obvious to one of ordinary skill in the art to select the lateral size of the at least one electrically conductive contact layer and the electrically conductive via (27) to obtain quoted percentage range as claimed to optimize the result effective variable in order to improve size or miniature of the device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 17, Matsuura teaches all of the limitations of claim 1 from which this claim depends.
Matsuura teaches wherein (Fig. 21) the lateral extent in the first lateral direction (x direction) of the at least one electrically conductive contact layer (17 left) projects a certain percentage/ratio of the lateral size in the first lateral direction (x direction) of the electrically conductive via (27).
Matsuura does not explicitly mention the lateral extent in the first lateral direction of the at least one electrically conductive contact layer (17 left) amounts to 70% to 80% of the lateral size in the first lateral direction of the electrically conductive via (27). Therefore, it would have been obvious to one of ordinary skill in the art to select the lateral size of the at least one electrically conductive contact layer and the electrically conductive via (27) to obtain quoted percentage range as claimed to optimize the result effective variable in order to improve size or miniature of the device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed percentage range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen percentage range is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

13.	Claims 4, 6, 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (2015/0311116 A1) as applied to claim 1 above, and further in view of Yang et al. (2013/0270670 A1).
Regarding claim 4, Matsuura teaches all of the limitations of claim 1 from which this claim depends.
Matsuura is explicitly silent of disclosing the semiconductor device comprises an electrically conductive top contact at a top contact side of the semiconductor device facing away from the top side of the electrically conductive via, wherein the electrically conductive top contact has a thickness in the vertical direction that is larger than a thickness of the electrically conductive etch-stop layer and a thickness of the at least one electrically conductive contact layer, respectively.
Yang et al. teaches wherein (Fig. 1 upside down) the semiconductor device (600) comprises an electrically conductive top contact (228 second conductive bump, ¶19) at a top contact side of the semiconductor device (600) facing away from the top side of 

    PNG
    media_image2.png
    663
    771
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the conductive bump as taught by Yang et al., to the structure of Matsuura, in order to electrically connected to the TSV interconnect 212 (¶19) and connecting the semiconductor device to the next stage of connections).
Regarding claim 6, Matsuura teaches all of the limitations of claim 1 from which this claim depends.
Matsuura is explicitly silent of disclosing wherein the semiconductor device comprises at least two electrically conductive contact layers.
Yang et al. teaches wherein (Fig. 1) the semiconductor device (600, ¶18) comprises at least two electrically conductive contact layers (shown in figure below).

    PNG
    media_image3.png
    663
    771
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the additional electrically conductive contact layer as taught by Yang et al., to the structure of Matsuura, in order to form interconnect 
Regarding claim 10, Matsuura teaches all of the limitations of claim 1 from which this claim depends.
Matsuura is explicitly silent of disclosing wherein at least one electrically conductive intermediate layer is arranged at the bottom side of the electrically conductive via in a plane that is parallel to the first lateral direction and wherein a lateral extent in the first lateral direction of the intermediate layer is equal to the lateral size in the first lateral direction of the electrically conductive via within the semiconductor body.
Yang et al. teaches wherein (Fig. 1) at least one electrically conductive intermediate layer (see figure in claim 4) is arranged at the bottom side of the electrically conductive via (212) in a plane that is parallel to the first lateral direction (x direction) and wherein a lateral extent in the first lateral direction (x direction) of the intermediate layer (see figure in claim 1) is equal to the lateral size in the first lateral direction (x direction) of the electrically conductive via (212) within the semiconductor body (200).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the additional conductive layer as taught by Yang et al., to the structure of Matsuura, in order to form interconnect structure 
Regarding claim 11, Matsuura and Yang et al. teach all of the limitations of claim 10 from which this claim depends.
Yang et al. teaches wherein (Fig. 1) the at least one electrically conductive intermediate layer (see figure in claim 4) is arranged between the electrically conductive etch-stop layer (see figure in claim 4) and the at least one electrically conductive contact layer (see figure in claim 4) in the vertical direction (y direction).
Regarding claim 13, Matsuura and Yang et al. teach all of the limitations of claim 12 from which this claim depends.
Matsuura is explicitly silent of disclosing wherein an inner volume of the trench is free of the electrically conductive contact material.
Yang et al. teaches wherein (Fig. 1) an inner volume of the trench (opening: shown in figure claim 4) is free of the electrically conductive contact material (conformal liner/barrier seed layer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Yang et al., to modify the structure of Matsuura, in order to increase the area of the conductive 
Regarding claim 14, Matsuura and Yang et al. teach all of the limitations of claim 13 from which this claim depends.
Matsuura teaches wherein (Fig. 21 upside down: see in claim 1) the electrically conductive etch-stop layer (34) is in electrical contact and in mechanical contact with the electrically conductive contact material (25) of the electrically conductive via (27).

Response to Arguments
14.	It has been acknowledged that the applicant amended claim 1 and added new claims 18-19, per the response dated on 02/08/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed and found not persuasive due to new grounds of rejection in the current office action above.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819